DETAILED ACTION

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s reply addresses all of the formal issues set forth in the previous office action. Following is a restatement discussing allowability.
The prior art does not disclose or suggest the claimed catalyst system configuration, wherein a first dewaxing catalyst (ZSM-12 based) and a second dewaxing catalyst (EU-2 and/or ZSM-48 based) are present in a mixture, specifically wherein a concentration gradient of the mixture is achieved within a single catalyst bed such that the concentration of the first dewaxing catalyst is decreasing and the concentration of the second dewaxing catalyst is increasing through the catalyst bed.
The claimed catalysts, i.e. ZSM-12 and EU-2 and/or ZSM-48 are known in the art for the purpose of dewaxing, including use together.
In this regard, the office notes the following prior art references, considered to be the closest prior art:
Kim et al (US 2017/0306251): Kim is directed to a process for reducing haze in a heavy base oil by contacting the feedstock with a catalyst system comprising a first catalyst of the zeolite ZSM-12 family and a second catalyst of the ZSM-48 family; the first catalyst is disposed upstream of the second catalyst (see Abstract; [0050]; [0053]). While the catalyst may be disposed within the same reactor they are provided in distinct regions and are not configured as claimed, i.e. a mixture with a concentration gradient wherein the first catalyst increases and the second catalyst decreases.
Elia et al (US 2010/0075831): Elia discloses a catalyst for dewaxing, including at least two zeolites (see Abstract). Elia discloses specific examples comprising ZSM-48 and ZSM-12 in admixture (see Examples 4 & 6). Elia, however, does not disclose the claimed catalyst gradient configuration.
In general, Kim is directed to a stacked configuration of ZSM-12 and ZSM-48 and Elia is directed to an admixture of ZSM-48 and ZSM-12. The prior art does not disclose or suggest the catalyst gradient configuration as encompassed by the instant claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/Renee Robinson/Primary Examiner, Art Unit 1772